Citation Nr: 1339779	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracic, lumbar, and/or sacral spine disorder other than degenerative disc disease of thoracolumbar spine, to include secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine disorder, to include secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral upper extremity disorder, to include secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for a cervical spine disorder and bilateral upper extremity disorders are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's thoracic, lumbar, and sacral spine disorders, to include degenerative joint disease (DJD) and osteoarthritis, cannot be reasonably disassociated with his service-connected degenerative disc disease (DDD) of the lumbar spine.


CONCLUSION OF LAW

DJD and osteoarthritis of the thoracic, lumbar, and sacral spine are due to his service-connected DDD of the lumbar spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability that is proximately caused or aggravated by a service-connected disability shall be service connected.  38 C.F.R. §3.310.

The Veteran claims he injured his back during his military service, and was treated multiple times during active duty.  Specifically, he reported during the April 2009 Board hearing that he first injured his back in July 1974, and was treated with muscle relaxers and bed rest, but had additional problems when he returned to his ship.  During a June 2011 VA examination, the Veteran reported injuring his back in 1975 after moving heavy equipment and again in 1978 after slipping on a ladder.  In a March 2013 VA examination, he claimed he fell onboard ship and did a lot of heavy lifting while in service.  He further claimed he had back problems since service.

His service treatment records confirm the Veteran was seen once, in June 1978, complaining of back pain and stiffness in the T1, T3 area.  At that time, the Veteran indicated he was handling line when he first noticed a sharp localized pain.  The Veteran was diagnosed with a sprain.  No other complaints, treatment, or diagnoses related to the back are noted in his service treatment records, and his July 1982 separation examination does not indicate any spine abnormalities.

The Veteran submitted several lay statements from a fellow serviceman, his siblings, and his mother all attesting to the Veteran's "multiple" back problems in the 1970s, many times treated with bed rest.

Since service, the Veteran has undergone numerous low back surgeries, to include laminectomy and fusion.  Aside from service treatment records noting back treatment in June 1978, the record is completely silent for any complaints, treatment, or diagnoses of a back condition until the 1990s, over a decade later.  Private treatment records indicate the Veteran was treated for a herniated disk in 1992, and shortly thereafter underwent his first of numerous back surgeries. 

Service connection is in effect for DDD of the lumbar spine.  The private and VA medical records, also indicate other thoracic, lumbar, and sacral spine diagnoses, to include DJD and osteoarthritis.

The Veteran has submitted several private opinions in support of his claim.  Dr. K, submitted a January 2006 statement opining that "it is certainly possible" that the Veteran's lumbar DDD began during his military service.  Dr. B opined in an April 2006 statement that the Veteran's "extensive lumbar degeneration was the cause of his injury in the military and has continued to progress since that time."  

The Veteran was afforded a VA examination in November 2009 where he was diagnosed with DDD of the lumbar spine, mild DDD of the thoracic spine, and status-post laminectomy, with degenerative changes of the lumbar spine, with lumbar radiculopathy.  The examiner opined that the Veteran's DDD was not caused by or a result of the June 1978 in-service sprain. Similarly, the Veteran was afforded a VA examination in June 2011 where the Veteran was diagnosed with mild degenerative changes of the L1-S1 was found, which the examiner opined was not due to his military service.  

The Veteran was afforded a VA examination in March 2013 wherein DJD, osteoarthritis, and DDD of the lumbar spine were diagnosed.  The examiner noted the Veteran's descriptions of in-service injuries, to include falls onboard ship, heavy lifting injuries, and overall chronic back pain since service.  The examiner also noted the Veteran underwent four back surgeries, all physically remote from the thoracic area of the in-service injury.  

With regard to etiology, the examiner explained that the Veteran's main lumbar spine condition is DDD, status-post multiple surgeries.  The Veteran thereafter developed lumbar degenerative arthritis, secondary to those surgeries, the aging process, and weight gain.  In fact, the examiner noted that DJD was not found until 2006, over two decades after his military service.  Thus, DJD and osteoarthritis were found "less likely" related to his military service and "more likely" due to weight gain, multiple surgeries for DDD, and the general aging process.

The Board finds the 2013 VA examiner's opinion persuasive as it is based on a complete physical examination and a thorough review of the record, to include the Veteran's statements.  While at first glance the opinion appears to weigh against the Veteran's claim, the examiner actually attributes the Veteran's non-DDD spine diagnoses at least in part to his service-connected DDD.  The 2013 VA examiner opined that the Veteran's DDD was the principal disability, causing multiple back surgeries.  Due to these multiple back surgeries, along with age and weight factors, the examiner found that the Veteran developed DJD and osteoarthritis.  While not directly related to his military service, the examiner opined that the Veteran's other spine diagnoses were attributable, at least in part, to his service-connected DDD.

Accordingly, service connection for thoracic, lumbar, and/or sacral spine disorders, other than DDD, to include DJD and osteoarthritis, is warranted in this case.


ORDER

Service connection for thoracic, lumbar, and sacral spine disorders, other than DDD of thoracolumbar spine, to include DJD and osteoarthritis, is granted.  


REMAND

With regard to the cervical spine and bilateral upper extremity claims, the Veteran maintains these disorders are similarly related to in-service back injuries or, in the alternative, secondary to his service-connected thoracic, lumbar, and sacral spine disabilities.

The Veteran was afforded a VA examination in March 2013, but the examiner's opinion is inadequate.  The examiner found it "not likely" that the Veteran's cervical spine or peripheral neuropathy disorders were due to service or to a service-connected disorder.  Within that same opinion, the examiner also opined that the Veteran's lumbar spine DDD was not related to service, despite the fact that DDD of the lumbar spine is a service-connected disability.  The opinion therefore, did not consider whether the Veteran's cervical spine and bilateral upper extremity disorders were related to the Veteran's service-connected lumbar spine disability.  The examiner, moreover, did not address whether the Veteran's cervical spine and bilateral upper extremities disorders were aggravated by his service-connected lumbar spine disability.  Accordingly, the VA examination conducted in March 2013 is inadequate for adjudication purposes.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since March 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all records are obtained to the extent available, the Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed cervical spine disorder and bilateral upper extremity disorder, are related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination and appropriate diagnostic tests, the evidence of record, and with consideration of the Veteran's statements, opinions as to the following must be provided:

(i) Whether any degree of currently or previously diagnosed cervical spine disorder was incurred in service or otherwise due to his military service in light of his description of in-service injuries and symptoms;
(ii) Whether any degree of currently or previously diagnosed cervical spine disorder is proximately due to or aggravated by his service-connected lumbar, thoracic, and sacral spine disabilities.
(iii) Whether any degree of currently or previously diagnosed neurological disorder of the bilateral upper extremities was incurred in service or otherwise due to his military service in light of his described in-service injuries and symptoms; and
(iv) Whether any degree of currently or previously diagnosed neurological disorder of the bilateral upper extremities is proximately due to or aggravated by his service-connected lumbar, thoracic, and sacral spine disabilities. 

A complete rationale for all opinions must be provided.  If the examiners cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiners must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report(s) prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


